POCH, J. This claim comes before the Court on the joint stipulation of the parties agreeing to and praying for an award of $3,000.00. The joint stipulation states as follows: 1) That the claim arises from a construction contract entered into on June 24, 1970, between Claimant and Respondent. 2) That after consideration of the time and expense already spent on this claim and the time and expense that will have to be further spent to continue the dispute, the parties have agreed to settle the claim for $3,000.00. 3) That both sides have entered into this agreement with knowledge of the facts and law applicable to the case. 4) That both parties agree that an award of $3,000.00 would be both fair and reasonable. 5) That Claimant agrees to accept said award as full and final satisfaction for the instant claim and any other claims against Respondent arising under the same circumstances and events which gave rise to the instant claim. 6) That both parties waive trial, the submission of evidence, and the filing of briefs. While the Court is not bound by an agreement such as this, it is also not desirous of creating or prolonging a controversy between parties who wish to settle and end their dispute. Where, as in the instant claim, the agreement appears to have been entered into with full knowledge of the facts and law, and is for a just and reasonable amount, we have no reason to question or deny the suggested award. It is hereby ordered that the Claimant be awarded $3,000.00 (three thousand dollars) as full and final satisfaction of the claim.